STEWART, Justice:
Plaintiff Michael Anthony Archuleta was convicted of aggravated murder and sentenced to death. We affirmed the conviction and sentence in State v. Archuleta, 850 P.2d 1232, 1248 (Utah 1993). Thereafter, Archule-ta filed a petition for a writ of habeas corpus in the district court, challenging his conviction on the ground that he had been denied his Sixth Amendment constitutional right to the effective assistance of counsel both at the trial of his case and on the appeal of the conviction. The petition alleged that the ineffective assistance of counsel at trial and on appeal was legally prejudicial. In the habeas proceeding, the district court dismissed the petition on the ground that the claims asserted by Archuleta were procedurally barred because they could have been raised on direct appeal and were not.
The district court erred in ruling that the petition for a writ of habeas corpus, which was based on the allegation of ineffective assistance of counsel at trial and on appeal, was barred. See Dunn v. Cook, 791 P.2d 873, 878-79 (Utah 1990); see also Parsons v. Barnes, 871 P.2d 516, 521 (Utah 1994); Fernandez v. Cook, 783 P.2d 547, 549-50 (Utah 1989).
Reversed and remanded for further proceedings.
HOWE, C.J., DURHAM, Associate C.J., and ZIMMERMAN and RUSSON, JJ., concur in Justice STEWART’s opinion.